Order entered February 10, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-13-01082-CR

                             CHRISTOPHER WALKER, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-00149-T

                                          ORDER
        The Court REINSTATES the appeal.

        On January 14, 2014, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Nanette

Hendrickson; (3) Ms. Hendrickson’s explanation for the delay in filing appellant’s brief is her

workload; and (4) Ms. Hendrickson requested thirty additional days from the February 3, 2014

hearing to file appellant’s brief.

        We ORDER appellant to file his brief by MARCH 7, 2014.


                                                     /s/   DAVID EVANS
                                                           JUSTICE